Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
 •	In page 9, paragraph [0037], line 14, the word “learning is misspelled. 
 •	In page 14, paragraph [0056], line 16, “equation (3)” is referenced but it is not labeled in the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


		Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A computer readable recording medium”. There is no direct or explicit definition of “A computer readable recording medium” in the specification. The specification only states that “A computer readable medium” may be a computer signal medium or a computer readable recording medium [Para. 0024]. In addition, the specification lists a number of examples that a “computer readable medium may be”, but no explicit examples of what “A computer readable recording medium” is. In addition, the specification does state that a “computer readable signal medium” may be any “computer readable medium” differing from a “computer readable recording medium” [Para. 0025]. Given these descriptions in the specification, it is not clear what a “computer readable recording medium” is. 
	Given the lack of evidence in the specification, claim 13 encompassing “A computer readable recording medium having stored thereon program instructions”, may be directed to a signal per se which do not fall under the four statutory categories. Refer to MPEP 2106.03. 

	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding independent claim 1:
2A Prong 1: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” The following are interpreted as abstract ideas within the following abstract idea categories:
Calculating weight vectors in the loss function… (mathematical concept. A user could calculate the weight vector of a loss function).
Performing normalization… on the weight vectors (mathematical concept. A user can define and perform normalization).
Updating the loss function by increasing an included angle between any two of the weight vectors (mathematical concept. Increasing the angle between two weight vectors can be done by a user, which then updates the loss function with the new parameters).
Optimizing the data identification model… on the updated loss function (mental process. A user could optimize the model using the updated loss function). 
2A Prong 2: “Does the claim recite additional elements that integrate the judicial exception into a practical application?”
This judicial exception is not integrated into a practical application. 
Additional elements: 
Acquiring a loss function of a data identification model… (insignificant extra solution activity, acquiring is simply storing and retrieving information). 
Processor to perform the steps (mere instructions to apply the exception using a generic computer component). 
2B: “Does the claim recite additional elements that amount to significantly	more than the judicial exception?”
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Additional elements:
Acquiring a loss function of a data identification model… (insignificant extra solution activity, acquiring the loss function is merely storing and retrieving information. Storing and retrieving information in memory is a well-understood function. Limitation is supported under Berkheimer, See MPEP 2105.05(d)(II)). 
Processor to perform the steps (mere instructions to apply the exception using a generic computer component). 

Regarding claim 2: 
2A Prong 1: 
The optimization of the data identification model (further elaborates on the mental process of claim 1. A user could optimize the data identification model).
2A Prong 2: 
This judicial exception is not integrated into a practical application. 
Additional elements: 
Obtained through deep neural network training (mere instructions to apply the exception using a generic computer component. Training the neural network is simply implementing an abstract idea using a generic computer as a tool to implement it. See MPEP 2106.05(f)).
2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Additional elements: 
Obtained through deep neural network training (mere instructions to apply the exception using a generic computer component. Training the neural network is simply implementing an abstract idea using a generic computer as a tool to implement the idea. See MPEP 2106.05(f)).

Regarding claim 3: 
	2A Prong 1: 
… after optimization is performed on the data identification model to be optimized (further elaborates on the mental process of claim 1, a user can further optimize the data identification model).
2A Prong 2: 
This judicial exception is not integrated into a practical application. 
Additional elements: 
training a new data identification model based on the updated loss function (mere instructions to apply the exception using a generic computer component. “Training” the data identification model is simply implementing an abstract idea using a generic computer as a tool to implement it. See MPEP 2106.05(f)).
2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
training a new data identification model based on the updated loss function (mere instructions to apply the exception using a generic computer component. “Training” the data identification model is simply implementing an abstract idea using a generic computer as a tool to implement the idea. See MPEP 2106.05(f)).

Regarding claim 4: 
	2A Prong 1: 
function value of the loss function to be minimum (further elaborating on the mathematical concept of claim 1). 
2A Prong 2: 
This judicial exception is not integrated into a practical application. 
Additional elements: 
…data identification model is obtained through training (mere instructions to apply the exception using a generic computer component. “Training” the data identification model is simply implementing an abstract idea using a generic computer as a tool to implement the idea). 
…data identification model is obtained through training (insignificant extra-solution activity).
2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Additional elements:
…data identification model is obtained through training (mere instructions to apply the exception using a generic computer component. “Training” the data identification model is simply implementing an abstract idea using a generic computer as a tool to implement the idea). 
…data identification model is obtained through training (insignificant extra-solution activity. Obtaining information from training for the data identification model indicates that “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner, as in the current claim. As such, the retrieving data step of the claim is supported under Berkheimer. See MPEP 2106.05(d)(II)).

Regarding claim 5: 
2A Prong 1: 
Loss function comprises softmax loss function (further elaborates on the mathematical concept of claim 1. Loss functions are mathematical concepts). 
2A Prong 2 and 2B: The claim does not recite any additional elements. 

Regarding claim 6: 
	2A Prong 1: 
One class corresponds to one weight vector (further elaborates on the mathematical concept of claim 1. Weight vectors and classes are merely mathematical concepts). 
2A Prong 2 and 2B: The claim does not recite any additional elements. 

Regarding claim 7: 
	2A Prong 1: 
Weight vectors are M-dimensional (further elaborates on the mathematical concept of claim 6. Dimensional weight vectors are merely mathematical concepts).
2A Prong 2 and 2B: The claim does not recite any additional elements. 

Regarding claim 8: 
	2A Prong 1: 
Data comprises one of image data, voice data or text data (further elaborates on the mental process of claim 1. The data type can be mentally classified by a user).
2A Prong 2 and 2B: The claim does not recite any additional elements. 

Regarding claim 9: 
	2A Prong 1: 
Loss function comprises feature loss function (further elaborates on the mathematical concept of claim 1. Loss functions are merely mathematical concepts).
2B Prong 2 and 2B: The claim does not recite any additional elements.

Regarding claim 10: 
	2A Prong 1: 
Loss function comprises feature loss function (further elaborates on the mathematical concept of claim 1. Loss functions are merely mathematical concepts).
2B Prong 2 and 2B: The claim does not recite any additional elements.	

Regarding claim 11: 
2A Prong 1:
The data identification model to be optimized (further elaborates on the mental process of claim 2. A user could optimize the data identification model).
2A Prong 2: 
This judicial exception is not integrated into a practical application. 
Additional elements: 
Obtained through convolutional neural network training (mere instructions to apply the exception using a generic computer component. Training the neural network is simply implementing an abstract idea using a generic computer as a tool to implement it. See MPEP 2106.05(f)).
2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Additional elements: 
Obtained through convolutional network training (mere instructions to apply the exception using a generic computer component. Training the neural network is simply implementing an abstract idea using a generic computer as a tool to implement the idea. See MPEP 2106.05(f)).

Regarding independent claim 12: 
2A Prong 1: 
Performing data identification (mental process. A user can perform data identification through simple observation). 
Refer to the rejection of claim 1 for additional 2A prong 1 elements of this claim.
2A Prong 2 and 2B: 
Obtained by a method for optimizing data identification model (insignificant extra-solution activity. Obtaining information from the data identification refers to “storing and retrieving information in memory”, which is a well-understood, routine, conventional function when it is claimed in a merely generic manner, as in the current claim. As such, the retrieving data step of the claim is supported under Berkheimer. See MPEP 2106.05(d)(II)).
Refer to the rejection of claim 1 for additional 2A prong 2 elements and step 2B elements of this claim.

Regarding independent claim 13: 
	2A Prong 1: 
Refer to the rejection of claim 1 for additional 2A prong 1 elements of this claim.
2A Prong 2 and 2B: 
…executed by a computer (mere instructions to apply the exception using a generic computer component. Explicitly states that a computer is used to execute program instructions that store the steps to perform the steps).
Refer to the rejection of claim 1 for additional 2A prong 2 elements and step 2B elements of this claim.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8: 
	Claim 8 discloses a further limitation of claim 1, “wherein the data comprises one of image data, voice data or text data”. However, in claim 1, there is not a prior mention of the word “data” in its independence. Claim 8 must be modified to explicitly point out what limitation from claim 1, claim 8 is providing a further limitation to. For example, “the data of the data identification model”. Due to this, it is not clear to which points of the parent claim, that claim 8 is further modifying or limiting. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102"(a)(1)" as being anticipated by "SphereFace: Deep Hypersphere Embedding for Face Recognition" (2018) to Liu et al., hereinafter "Liu". 
Regarding claim 1, Liu discloses a method for optimizing a data identification model, comprising (Liu, Page 1, Section 1. Introduction, Para.1, where the data identification model to be optimized is introduced as a facial recognition application): 
acquiring a loss function of a data identification model to be optimized (Liu, Page 2, Section 1. Introduction, Para. 4, 6-10, where Liu discloses the use of loss functions in prior facial recognition applications. Further, Liu discloses that for the data identification model to be optimized, a softmax loss function is modified to be an angular softmax (A-softmax) function and is applied to the disclosed method);
Calculating weight vectors in the loss function which correspond to classes (Liu, Page 2, Section 1. Introduction, Para 7, where Liu discloses the use of weight vectors (Wi) in the softmax loss function used in the disclosed method. Liu, Page 3, Section 3.1. Revisiting the Softmax Loss, Para. 1, discloses that calculating the weight vectors that correspond to classes are calculated via normalization);
performing normalization processing on the weight vectors (Liu, Page 3, Section 3.1. Revisiting the Softmax Loss, details the process of performing normalization on the weight vectors (Wi) in order to derive the modified softmax function);
Updating the loss function by increasing an included angle between any two of the weight vectors (Liu, Page 2, Figure 2, Items B and D, shows how the angle between two weight vectors, W1 and W2, increases after the loss function is modified);
optimizing the data identification model to be optimized based on the updated loss function (Liu, Page 2, Section 1. Introduction, Para. 8, discloses that by modifying the loss function and then further modifying and optimizing the angular softmax function, the data identification method is optimized due to the decision regions becoming more separated while simultaneously enlarging the inter-class margin and compressing the intra-class angular distribution).

Regarding claim 2, Liu discloses the method according to claim 1. Liu additionally discloses: 
wherein the data identification model to be optimized is obtained through deep neural network training (Liu, page 3, Section 2. Related Work, Para, 2 discloses that facial recognition data identification models are derive from convolutional neural networks supervised by loss functions and are trained from nearly 200 million facial images. In addition, Liu, Page 2, Section 1. Introduction, Para 11, discloses that the method according to claim 1, uses an A-Softmax loss function to train the CNNs that derive the data identification model in the form of facial recognition.

Regarding claim 3, Liu discloses the method according to claim 1. Liu additionally discloses: 
wherein optimizing the data identification model to be optimized based on the updated loss function further comprises: 
training a new data identification model based on the updated loss function, wherein the new data identification model is a data identification model after optimization is performed on the data identification model to be optimized (Liu, Page 2, Section 1. Introduction, Para.7, 8,11, Figure 2, disclose the use of a modified loss function that is updated to become an angular softmax function via normalization. The updated angular softmax function is then used to train and optimize the facial recognition model disclosed in the document).

Regarding claim 4, Liu discloses the method according to claim 2. Liu additionally discloses:
wherein the data identification model is obtained through training by causing a function value of the loss function to be minimum (Liu, Page 5, Section 3.4. Properties of A-Softmax Loss, Page 6, Figure 4, disclose that the A-softmax loss function, used to train the CNN which derives the facial recognition data identification model, comprises of a minimum value that defines a learning task, which can be interpreted as training, that constrains the maximal-intra class angular distance to be smaller than the minimal inter-class angular distance. The A-softmax loss function defines a learning task for the invention, which can be interpreted as training. In addition, Figure 4 explicitly depicts the A-softmax loss function as being a training feature of the disclosed data identification model).

Regarding claim 5, Liu discloses the method according to claim 1. Liu additionally discloses: 
wherein the loss function comprises Softmax loss function (Liu, Page 2, Section 1. Introduction, Para. 7, 8, 11, discloses that the loss function used in the disclosed invention is a softmax loss function that is modified, then further modified to be an angular (A-softmax) loss function).

Regarding claim 6, Liu discloses the method according to claim 1. Liu additionally discloses: 
wherein one class corresponds to one weight vector (Liu, Page 2 Section 1. Introduction, figure 2, discloses that in figure 2, the yellow dots and purple dots represent the first and second class of facial features respectively. W1 and W2- represent individual weight vectors corresponding to these classes).

Regarding claim 7, Liu discloses the method according to claim 6. Liu additionally discloses: 
wherein the weight vectors are M-dimensional vectors, where M is an integer greater than 1 (Liu, Page 2, Section 1. Introduction, figure 2, discloses in the description of figure 2 that dimensional weight vectors, W1 and W2, are mapped onto a 2D feature space. In addition, Liu, Page 4, Section 3.2 Introducing Angular Margin to Softmax Loss, Figure 3, discloses in the description of figure 3 and explicitly shows the weight vectors, W1 and W2, mapped onto a 3D feature space. These instances show the vectors are M-dimensional, where M is an integer greater than 1).

Regarding claim 8, Liu discloses the method according to claim 1. Liu additionally discloses: 
wherein the data comprises one of image data, voice data or text data (Liu Page 1, Section 1. Introduction, Figure 1, Para. 11, discloses that the disclosed method relates to the field of facial recognition which encompasses image data. Figure 1 depicts a gallery of facial image data). 

Regarding claim 9, Liu discloses the method according to claim 1. Liu additionally discloses: 
wherein the loss function comprises Logit loss function (Liu, Pages 3 and 4, Sections 3.1 Revisiting the Softmax Loss and 3.2 Intoducing Angular Margin to Softmax Loss, equations 3, 5, and 7 are the original softmax, modified softmax and angular softmax equations used in the disclosed application. It can be clearly seen from those equations, that each contain logit loss elements).

Regarding claim 10, Liu discloses the method according to claim 1. Liu additionally discloses: 
wherein the loss function comprises feature loss function (Liu pages 3, 4, Section 3.1, para. 1, equations 1,2, and 4 and section 3.2, equation 5, where Liu defines that feature vectors are defined by variable “x” in paragraph 1 of section 3.1, and where softmax loss function equations 1, 2,3,4 and 5 all encompass the variable “xi” which is simply multiple feature loss vectors).

Regarding claim 11, Liu discloses the method of claim 2. Liu additionally discloses: 
wherein the data identification model to be optimized is obtained through convolutional neural network training (Liu, Page 3, Section 2. Related Work, Para. 2 and Page 2, Section 1, Para. 11, disclose that loss functions are used in the field of facial recognition, which can be interpreted as the data identification model, to train convolutional neural networks. In addition, the prior art discloses that the angular softmax function in this disclosed invention is used by convolutional neural networks to learn discriminative facial features).

Regarding claim 12, Liu discloses: 
a data identification method, comprising: 
performing data identification using an optimized data identification model obtained by a method for optimizing a data identification model comprising (Liu, page 2, section 1. Introduction, Para. 7-13 details the characteristics of the disclosed invention which uses an angular softmax function to train a CNN to optimize the facial recognition data identification method):
acquiring a loss function of a data identification model to be optimized (Liu, Page 2, Section 1. Introduction, Para. 4, 6-10, where Liu discloses the use of loss functions in prior facial recognition applications. Further, Liu discloses that for the data identification model to be optimized, a softmax loss function is modified to be an angular softmax (A-softmax) function and is applied to the disclosed method;
Calculating weight vectors in the loss function which correspond to classes (Liu, Page 2, Section 1. Introduction, Para 7, where Liu discloses the use of weight vectors (Wi) in the softmax loss function used in the disclosed method. Liu, Page 3, Section 3.1. Revisiting the Softmax Loss, Para. 1, discloses that calculating the weight vectors that correspond to classes are calculated via normalization);
performing normalization processing on the weight vectors (Liu, Page 3, Section 3.1. Revisiting the Softmax Loss, details the process of performing normalization on the weight vectors (Wi) in order to derive the modified softmax function);
Updating the loss function by increasing an included angle between any two of the weight vectors (Liu, Page 2, Figure 2, Items B and D, shows how the angle between two weight vectors, W1 and W2, increases after the loss function is modified);
Optimizing the data identification model to be optimized based on the updated loss function (Liu, Page 2, Section 1. Introduction, Para. 8, discloses that by modifying the loss function and then further modifying and optimizing the angular softmax function, the data identification method is optimized due to the decision regions becoming more separated while simultaneously enlarging the inter-class margin and compressing the intra-class angular distribution).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of "Caffe: Convolutional Architecture for Fast Feature Embedding" (2014) to Jia et al., hereinafter Jia
 
Regarding claim 13, Liu discloses:
acquiring a loss function of a data identification model to be optimized (Liu, Page 2, Section 1. Introduction, Para. 4, 6-10, where Liu discloses the use of loss functions in prior facial recognition applications. Further, Liu discloses that for the data identification model to be optimized, a softmax loss function is modified to be an angular softmax (A-softmax) function and is applied to the disclosed method;
Calculating weight vectors in the loss function which correspond to classes (Liu, Page 2, Section 1. Introduction, Para 7, where Liu discloses the use of weight vectors (Wi) in the softmax loss function used in the disclosed method. Liu, Page 3, Section 3.1. Revisiting the Softmax Loss, Para. 1, discloses that calculating the weight vectors that correspond to classes are calculated via normalization);
performing normalization processing on the weight vectors (Liu, Page 3, Section 3.1. Revisiting the Softmax Loss, details the process of performing normalization on the weight vectors (Wi) in order to derive the modified softmax function);
Updating the loss function by increasing an included angle between any two of the weight vectors (Liu, Page 2, Figure 2, Items B and D, shows how the angle between two weight vectors, W1 and W2, increases after the loss function is modified);
Optimizing the data identification model to be optimized based on the updated loss function (Liu, Page 2, Section 1. Introduction, Para. 8, discloses that by modifying the loss function and then further modifying and optimizing the angular softmax function, the data identification method is optimized due to the decision regions becoming more separated while simultaneously enlarging the inter-class margin and compressing the intra-class angular distribution).
Liu does not disclose: 
A computer readable recording medium having stored thereon program instructions that, when executed by a computer, are used for implementing a method for optimizing a data identification model 
	Jia discloses: 
A computer readable recording medium having stored thereon program instructions that, when executed by a computer, are used for implementing a method for optimizing a data identification model, where Liu cites the use of the software “Caffe” to implement the A-Softmax function and CNNs (Liu, Page 6, Section 4.1. Experimental Settings, Para. 2). Jia describes “Caffe” as being a framework comprising of a C++ library with Python functionality and GPU computation. The software provides a toolkit for developers to train, test, finetune and deploy their models (Jia, abstract, Para 1, and Section 2. Highlights of Caffe, Para. 1 and 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to store the claimed invention’s anticipated functions as disclosed by Liu, by using a computer readable recording medium such as the framework provided by the software suite “Caffe” disclosed by Jia. The motivation for doing so would have been to increase research progress and commercial applications by providing the necessary tools to increase efficiency and commercial deployment of large-scale visual recognition (Jia, Introduction, Para. 1-4). 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al., “Accelerating Deep Neural Network Training With Inconsistent Stochastic Gradient Descent”, US Patent Application Publication 2017/0228645 A1. Source discloses a method that trains and optimizes convolutional neural networks (CNN) using loss functions.
Guo et al., “Image Recognition With Promotion of Underrepresented Classes”, US Patent Application Publication 2019/0012526 A1. Source discloses a method of image recognition that uses loss functions to train its classifier 
Bagherinezhad et al., “Lookup-Based Convolutional Neural Network”, US Patent Application Publication 2019/0026600 A1. Source discloses a process that is used for object detection in image that applies a convolutional neural network encompassing weight vectors to aid in object detection. 
Oh et al., “Method and Apparatus for Generating Training Data to Train Student Model Using Teacher Model”, US Patent Application Publication 2019/0034764 A1. Source discloses a non-transitory  computer-readable storage medium that performs instructions to execute a user authentication method. 
Mattyus et al., “Matching Adversarial Networks”, US Patent Application Publication 2019/0147320 A1. Source discloses a computer-implemented method for object recognition that encompasses loss functions to train a neural network and maps feature vectors. 
“A Discriminative Feature Learning Approach for Deep Face Recognition” (2016) to Wen et al. Source discloses a method for distinguishing intra-class facial features by training a CNN via a loss function.           
                                                  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN CALDERON ZAVALA whose telephone number is (571)272-2772. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm) ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justin Mikowski can be reached on (571) 272-8525. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.C./		
Examiner, Art Unit 4184  

	
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123